                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

HAROLD SEREYKA,                         :

                                        :
      Plaintiff                             CIVIL ACTION NO. 3:18-1681
                                        :
            v.
                                        :        (MANNION, D.J.)
NAVIENT SOLUTIONS, LLC,                          (CARLSON, M.J.)
                                        :

      Defendant                         :

                            MEMORANDUM

      Pending before the court is the report and recommendation, (Doc. 20),

of Judge Martin C. Carlson in this action alleging violations of the Fair Debt

Collection Practices Act (“FDCPA”), under 15 U.S.C. §1692, et seq., the

Pennsylvania Fair Credit Extension Uniformity Act (“FCEUA”), 73 Pa. Stat.

§2270.1, et seq., the Fair Credit Reporting Act (“FCRA”),15 U.S.C. §1681,

and a state law defamation claim regarding defendant’s collection activities

of a consumer debt. Judge Carlson recommends that defendant Navient

Solutions, LLC’s, (“NSL”), motion to dismiss, (Doc. 17), plaintiff’s amended

complaint, (Doc. 14), pursuant to Fed.R.Civ.P. 12(b)(6), be granted, in part,

and denied, in part. Specifically, it is recommended that the motion be granted

with respect to plaintiff’s FDCPA claim and that this claim be dismissed, that

the motion be denied with respect to plaintiff’s FCRA claim, and that plaintiff’s

state law FCEUA and defamation claims be dismissed with prejudice since
they are preempted by the FCRA.1

      To date, neither the plaintiff nor the defendant have filed any objections

to Judge Carlson’s report and the time to do so has expired. After having

reviewed the record, the court finds no error with Judge Carlson’s conclusions

regarding the plaintiff’s claims and, it will ADOPT the report. NSL’s motion to

dismiss will be GRANTED, IN PART, and DENIED, IN PART, as stated

above. This case will be remanded to Judge Carlson for further pre-trial

proceedings as to the remaining federal claims.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept or

modify, in whole or in part, the findings or recommendations made by the


      1
       “A contention that a state law claim is preempted by federal law is
properly attacked under the Rule 12(b)(6) standard.” Grossman v. Trans
Union, LLC, 992 F. Supp. 2d 495, 497 (E.D.Pa. 2014) (citations omitted). The
court finds that §1681t(b)(1)(F) of the FCRA preempts the plaintiff’s state
statutory claim as well as his state common-law claim. See Vullings v. Trans
Union, LLC, 115 F.Supp.3d 538 (E.D.Pa. 2015); Prukala v. TD Bank USA,
2016 WL 6191912 (M.D.Pa. Oct. 24, 2016).

                                        2
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

          Accordingly, the report of Judge Carlson is ADOPTED IN ITS

ENTIRETY. Plaintiff’s FDCPA claim is DISMISSED WITHOUT PREJUDICE2,

plaintiff’s FCRA claim shall PROCEED, and plaintiff’s FCEUA and defamation

claims are DISMISSED WITH PREJUDICE. The court will remand this case

to Judge Carlson for further proceedings as to the remaining claims. A

separate order shall issue.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge




Date: March 22, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1681-01.wpd




          2
       Judge Carlson recommends that plaintiff’s FDCPA claim be dismissed
without prejudice to the filing of a second amended complaint as to this claim
since plaintiff failed to allege that NSL is a debt collector. In its motion, NSL
argues that it is not subject to the FDCPA since it is a creditor and not a debt
collector within the meaning of the statute. Plaintiff seeks leave to amend his
amended complaint to allege that NSL is a debt collector based on evidence
he received from it. No doubt that if NSL is not a debt collector, the FDCPA
does not apply to it. See St. Pierre v. Retrieval-Masters Creditors Bureau,
Inc., 898 F.3d 351, 358 (3d Cir. 2018) (citation omitted). However, the court
does not find futility or prejudice in allowing the plaintiff the opportunity to
amend his FDCPA claim.

                                                                   3
